interim Decision It ZtAz

MATTER OF WIESINGER
In Deportation Proceedings
A-20351136

Decided by Board March 27, 1978
Neither the Board of Immigration Appeals nor the immigration judge has authority to
rule upon the qualifications of respondent (a nonpreference applicant for section 245
adjustment of status) for precertification as a minister under Schedule A of 29 C.F.R.
60.7. since, by regulation, such authority lies solely with the District Director and in the
absence of approval of precertificatiort by the District Director, his application for
adjustment must be denied. Matter of Kjeiclaas, Interim Decision 2605 (BIA 1977)
modified.
CHARGE:
Orden Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)—Nonimmigrant visitor—
remained longer
ON BEHALF OF SERVICE:
George Indelicato

ON BEHALF OF RESPONDENT:
David Carliner, Esquire

Appellate Trial Attorney

Carliner & Gus duo

931 Investment Building
1511 K Street, N. W.
Washington, D. C. 20005
BY: Milhollan, Chairman; Appleman, Maguire, and Farb, Board Members

The respondent appeals from the decision of an immigration judge,
dated February 25, 1977, in which he found the respondent deportable
as charged, denied his application. for adjustment of status, and granted
him the privilege of voluntary departure in lieu of deportation. The
appeal will be dismissed.
The respondent is a 25-year-a1d native and citizen of Austria who
entered the United States on January 22, 1973, as a nonimmigrant
visitor for pleasure, authorized to remain until February 6, 1976. The
District Director denied his application for adjustment of status on
January 27, 1976. At his deportation hearing on April 27, 1976, the
respondent admitted the allegations in the Order to Show Cause and
conceded deportability. The only issue on appeal involves his application
for adjustment of status under section 245 of the Immigration and
Nationality Act, 8 U.S.C. 1255, based upon his claim to precertification
as a missionary under 29 U.F.11.. 60.7.
480

Interim Decision #2642
The respondent seeks adjustment of status as a nonpreference immigrant. The immigration judge found that the respondent was inspected
and admitted into the United States and that a nonpreference immigrant visa is available. He concluded, however, that the respondent had
failed to establish that he had obtained the necessary labor certification.
He was, therefore, excludable under section 212(a)(14) of the Aet, S
U.S.C. 1182(a)(14), and his application for adjustment was denied.
The respondent claims that he is eligible to receive a nonpreference
immigrant visa because he is seeking to enter the United States as a
missionary and, thus, he is precertified by regulation. Schedule A, Part
III(b), 29 C.F.R. 60.7.' We have held that aliens who seek to enter the
United States to perform religious duties are considered to be coming to
perform skilled and unskilled labor and, therefore, must obtain a labor
certification, although they are precertified by regulation. 29 O.F. R..
60.2(a)(1) and 60.7, Schedule A, Group 111(a), (b), and (c). Matter of
Friess, Interim Decision 2492 (BIA 1976).
A blanket labor certification has been granted to persons who seek
admission to perform a religious occupation, and to persons with a
religious commitment who seek admission in order to work for a nonprofit religious organization. The occupation, "missionary," .is listed on
Schedule A—the list of occupations for which the Secretary of Labor
has issued a blanket labor certification by regulation (formerly 29
C.F.R. 60.7, presently 20 C.F.R. 656.10).' See Matter of Kjoldatto ,
Interim Decision 2605 (BIA 1977). 3

29 C.F.R. 60.7 Schedule A, Group £11(b) covers:
Any person of any religions denomination having a religious commitment, such as a
Monk, Nun, Brother, Missionary, and others, who is seeking admission to the United
States to perform the duties require& of him by virtue of such commitment..
2 20 C.F.R. A66.10(c) includes the latest version of Schedule A, Group III.
(c) Group III:
(1)Aliens who seek admission to the United States in order to perform a religious
occupation, such as the preaching or teaching of religion; and
(2) Aliens with a religious commitment who seek admission into the United States
in order to work for a nonprofit religious organization.
20 C.F.R. 656.22 describes the requirements needed to qualify for Schedule A:
(e) Aliens seeking a labor certification under Group III of Schedule A shall file as
part of their labor certification applications documentary evidence showing that they
have been primarily engaged in the religious occupation or in working for the nonprofit religious organization for the previous two years, and they will be principally
engaged (more than 50 percent of 'working time) in the United States in performing
the religious occupation or working for the non-profit religious organization.
These regulations became effective on February 18, 1977. 42 F.R. 3441 (January 18,
1977).
We note that in Matter of Kjeldaas, supra, we found that the respondent's occupation
was one listed on Schedule A. but the issue of our jurisdiction over this matter was not
raised in that case. In the present case, however, we fmd that neither the Board nor the
immigration judge has jurisdiction to pale upon the respondent's qualifications for precer'

4g1

Interim Decision #2642

The immigration judge found that the respondent was employed as a
State Director of the Unification Church since October 1975, i n a
managerial capacity rather than as a missionary. He also found that the
term missionary as used in Schedule A, Part III(b), 29 C.F.R. 60.7,
referred to someone devoted to an area of service and not a supervisor,
manager, or director.
On appeal, the respondent claims that he devotes the great majority
of his time to missionary work, although he does also act as a supervisor
for other missionaries. On January 27, 1976, the District Director denied the respondent's application for adjustment on the ground that the

respondent has not distinguished himself from the rank and file membership of the church and, thus; does not fall within the ambit of 29

C.F.R. 60.7. His application for adjustment was, therefore, denied
because it was not supported by a valid labor certification.
In an earlier case, we held that the authority to rule upon an alien's
qualifications for precertification under Schedule C of 29 C.F.R. 60.3
lies solely with the District Director and that the immigration judge
may not rule on the accuracy of the, District Director's conclusions
regarding the sufficiency of the stated qualifications for precertification.

.Matter of Grove, 13 1. & N. Dee. 572 (BIA 1970). 4 See also Matter of
Last, 14 I. & N. Dec. 694, n. 13 at 700 (BIA 1974). The regulation relied
upon in that case was 8 C.F.R. 204.1(d)(2). 5 That regulation was
tification under Schedule A. Thus, it appears that we erroneously assumed jurisdiction in
Matter of Kjeldaas, supra, and we will refuse to do so again.
In Matter of Grove, supra, we held that under 8 C.F.R. 245.1(e) the burden is ea the
respondent to establish that he is within Schedule C of the Precertified List set forth in 29
C.F.R. Part 60.-We also cited 8 C.F.R. 245.2(b) for the proposition that a determination
concerning certification under section 212(a)(14) of the Act will be made in accordance with
the pertinent provisions of 8 C.F.R. 204.1(d)(2). The current version of 8 C. F.R. 245. 1(e)
placee the burden of establishing that he is within Schedule A (20 C.F.R. Part 656) on the
respondent. The current version of 8 C.F.R. 245.2(b) states that the determinatiOn
concerning certification under 212(a)(14) of the Act will be made in accordance with the
pertinent provision of 8 C.F.R. 204.2(e)(4).
8 C.F.R. 204.1(d)(2) read in pertinent part:

(2) Certification under section 212(a)(14). An alien whose occupation is currently
listed in Schedule A (29 C.F.R. Part 60) will be considered as having obtained a
certification under section 212(a)(14) of the Act upon determination by the district
director that the alien is qualified for and will be engaged in such occupation. An alien

whose occupation is currently listed in Schedule C—Precertificatbn List will be
considered as having obtained a certification under section 212(a)(14) of the Act upon
determination by the district director that the alien is qualified for and will be
engaged hi such occupation and that the alien will not reside in an area excluded from
precertification by the Secretary of Labor. . . . (Emphasis supplied.)
8 C.F.R. 204.2(e)(4), which replaced the above regulation, reads in pertinent part:
(4) Certification under section 212(a)(14). No third or sixth preference petition shall
be approvablo unless it is supported by a valid labor certification issued under section

212(a)(14) of the Act. An alien whose occupation is currently listed in Schedule I (20

482

111 LG11111 LGLIOILUI

77- 4V -t4

amended March 30, 1971 (36 F.R. 5835). The new regulation, 8 C.F.R.
204. 2(e)(4), is different only in that it speaks of Schedule A as opposed to
Schedules A and C. Upon a review of the old regulation, 8 C.F.R.
204.1(d)(2), it is apparent that the District Director's authority to determine whether the alien is precertified applies to both Schedules A
and C. 6 Therefore, we hold that the decision reached in Matter of Grove,
supra, is applicable today and we are without authority to rule upon the
respondent's qualifications for precertification under Schedule A of 29
C.F.R. 60.7. Inasmuch as the respondent has not established his eligibility for adjustment of status in the absence of an approved labor
certification or his exemption therefrom, the immigration judge was
correct,in denying his application for that relief. Accordingly, the appeal
will be dismissed.
ORDER: The appeal is dismissed.
FURTHER ORDER: In accordance with Matter of Choutiaris,
Interim Decision 2572 (BIA 1977), the respondent is permitted to depart
from the United States voluntarily within 30 days from the date of this
order or any extension beyond that time as may be granted by the
District Director; and in the event of failure so to depart, the respondent
shall be deported as provided in the immigration judge's order.

C.F.R. Part 656) will be considered as having obtained a certification under section
212(a)(14) of the Act upon determination by the district director that the alien is
qualified for and will be engaged in such occupation. (Emphasis supplied.)
6 See note 3.
The Schedule G—Precertification List was eliminated by the revision of 29 C.F.R. 60 on
February 4, 1971. 36 F.R. 2462. However, before that date, the Immigration and
Naturalization Service regulations had been amended to permit District Directors to
determine whether an alien was precertified under Schedule C or Schedule
A—Precertification List. 8 C.F.R. 204.1(d)(2) (1970), 34 F.R. 5325 (March 8, 1969).

483

